Citation Nr: 1433927	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-43 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What initial evaluation is warranted for hypertension since June 30, 2008?  

2.  Whether the reduction in rating from 10 percent to noncompensable for right knee patellofemoral pain syndrome effective from June 1, 2009 was proper.

3.  Entitlement to an increased rating for right knee patellofemoral pain syndrome. 

4.  Whether the reduction in rating from 10 percent to noncompensable for left knee patellofemoral pain syndrome effective from June 1, 2009 was proper.

5.  Entitlement to an increased rating for left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to April 1994 and from August 1994 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2009 rating decision reduced the ratings for right and left knee patellofemoral pain syndrome from 10 percent to noncompensable, effective from June 1, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the October 2009 statements of the case and prior to the transfer of the case from the RO to the Board, additional pertinent VA medical records relevant to the matters on appeal were received by the RO.  As these records were not considered by the RO in conjunction with the claims on appeal, remand for initial RO consideration of them for such claims is required.  These records also suggest ongoing VA treatment.  As VA medical records are constructively of record further development is in order.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, prior to the March 2009 reduction action the appellant claimed that his knee disorders and hypertension were more severe than the then current evaluations reflected.  Even if the reduction action was appropriate effective June 2009, given the claim of entitlement to increased ratings for all disorders and the age of the most recent compensation examination, the current nature and extent of the appellant's disorders should be ascertained.  Hence, new VA examinations are in order.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional VA medical records of treatment which the Veteran has received concerning his hypertension and his knees.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be scheduled for a VA orthopedic examination to determine the nature, extent, frequency, and severity of any impairment related to his knee disabilities since June 2009.  The examiner is to be provided access to the claims folder, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims folder and any Virtual VA and VBMS records have been reviewed. 

The examiner is asked to: 

(a) Examine the Veteran, provide the range of flexion and extension of each knee in degrees, and indicate whether either knee disorder is manifested by pain, weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of any additional range of motion lost due to any of the above factors. 

(b) Indicate whether any recurrent subluxation or lateral instability of either knee is slight, moderate, or severe. 

(c)  All knee pathology should be noted and the examiner must describe the nature and extent of the Veteran's service connected knee disabilities.  Any indicated tests and studies should be performed.  If review of the claims, Virtual VA and/or VBMS files and the Veteran's description of symptoms or treatment shows significant changes in the nature and extent of either knee disability since June 2009, describe such changes, including the approximate dates. 

(d) Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.
 
3.  The Veteran is also to be scheduled for a VA examination to determine the current severity of his hypertension.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA, and VBMS records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his hypertension.  A complete rationale for any opinions expressed must be provided.

4.   The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that the examiners documented their consideration of Virtual VA and VBMS records.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Then, after undertaking any additional action necessary, readjudicate the Veteran's pending claims in light of all of the evidence added to the record since the October 2009 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



